Dowling, J. (dissenting):
'When the parties to the lease in question deliberately agreed upon its terms it is quite plain from the provision conferring the right to cancel the same that they contemplated the possibility of the sign to be erected by the lessee being obscured by other mediums which might be erected to the south thereof, and which might affect the defendant’s display. A sign already existed on the building at the apex of the triangle directly to the south at Forty-seventh street and Broadway. The frequency, height and brilliancy of the electrical signs displayed on buildings in the vicinity of the one in question is a matter of general knowledge, and, of course, of still more complete realization by those concerned with advertising displays. It is apparent from the lease that the possibility of a new building being erected on a plot of land to the south was in the minds of both the parties, for the buildings then erected thereon were low and rented to temporary occupants, indicating a probable, speedy improvement thereof. The owners of adjacent property had no way of preventing the erection of a building upon the plot of land to the south to whatever height the owners thereof might choose to build. Having in mind the danger of obscuration to their sign, they provided for the one contingency upon the happening of which the lessee might terminate his lease, namely, the erection of a building on the plot of land to the south of such height as to obscure the view of the signs of the lessee. Had they intended or desired to agree that the lease should be terminable in case, for any reason including the placing of any structure upon such southerly plot, the view of the tenant’s signs should be obscured, there would have been no difficulty in finding proper words to express it. They agreed upon the one word which has an ordinary, fixed and accepted meaning, and that word was “ building.” And this building was to be erected on “ the plot of ground to the south.” This sky sign, if it is deemed to be a building, is a building upon a building, and as every obstruction to a view of the tenant’s sign would also be a building under the interpretation sought to be given to it, the number of buildings standing in the same plot of ground could be extended indefinitely. A strip of canvas stretched *80from pole to pole on. the top of the building, if it interfered with the view of the tenant’s sign, would also be a building under this interpretation. If the lease was intended by both parties to confer the right upon the tenant to terminate the same, if the view of its signs was obscured by anything that might be placed upon the plot to the south, then the proper remedy is the reformation of the lease Keither party seeks that, and to hold that the word “building” should be extended so as to include anything, even temporary in its character which might obstruct the view of a sign upon the roof of a nearby building is, it seems to-me, doing violence to the plain meaning of the language used. The case of City of New York v. Wineburgh Advertising Co. (122 App. Div. 748) had been decided by this court before the lease in question was made, and the determination of the court that a sky sign (being a sign upon a building) was a structure and not a building was sufficient notice to the parties of the construction placed upon the word “building.” The possibility of signs being erected on this southerly plot was obvious. But that plot was then covered with old buildings, and it is evident that what the parties desired to guard against was the contingency they provided for, namely, the erection of a new high building upon this southerly plot which would totally obscure and conceal the lessee’s sign. The word “building” was used in that connection and in that sense, and it should be construed to mean that and nothing else. The language is unambiguous, and the court is not called upon to make • a new lease for the parties. Interpreting the word “ building ” in its ordinary sense, the lease conveys a clear and definite meaning, for an actual building on the southerly plot of sufficient height to obscure the tenant’s sign would absolutely cut it off from view from every view point. If the word “ building ” means “anything on the top of a building,” who is to determine in the absence of an agreement how much obscuration is to warrant the cancellation of the lease, and what point of view shall determine the question of obscuration ? The exhibits show that even under present conditions the tenant’s sign is not totally obscured, no matter from what angle or point the view is had. Where parties have entered in good faith into a written con*81tract containing clear and explicit language, the courts should do no more than enforce it, in the absence of a prayer for its reformation.
The judgment appealed from should be reversed, and judgment entered in favor of plaintiff, with costs.
McLaughlin, J., concurred.
Judgment and orders affirmed, with costs.